     Case 1:21-cv-01181-DAD-JLT Document 11 Filed 09/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE G. CASTILLO,                                  Case No.: 1:21-cv-01181-DAD-JLT (PC)

12                       Plaintiff,                      ORDER VACATING FINDINGS AND
                                                         RECOMMENDATIONS (Doc. 9);
13           v.
                                                         ORDER GRANTING APPLICATION TO
14    JEAN HARPER, et al.,                               PROCEED IN FORMA PAUPERIS (Doc. 7);

15                       Defendants.                     ORDER DIRECTING PAYMENT
                                                         OF INMATE FILING FEE BY
16                                                       CALIFORNIA DEPARTMENT OF
                                                         CORRECTIONS AND REHABILITATION
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19   leave to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915. (Doc. 7.)
20          On August 16, 221, this Court ordered the plaintiff to pay the filing fee, apply to proceed
21   IFP, or file a notice of dismissal within twenty-one days. (Doc. 4.) The Court cautioned: “Failure
22   to comply with this order will result in a recommendation that this case be dismissed for
23   failure to obey a court order.” (Id.) The Court advised that Plaintiff could file objections to the
24   findings and recommendations within fourteen days.
25
            After the plaintiff failed to respond within twenty-one days, on September 13, 2021, the
26
     Court issued findings and recommendations to dismiss this case for failure to obey a court order.
27
     (Doc. 9.) On the same day, the Clerk’s Office docketed Plaintiff’ application to proceed IFP,
28
     which was submitted on September 10, 2021. (Doc. 7.) Although Plaintiff filed his application
     Case 1:21-cv-01181-DAD-JLT Document 11 Filed 09/16/21 Page 2 of 3


 1   belatedly, the Court will accept the filing. Accordingly, the findings and recommendations (Doc.

 2   9) are hereby VACATED.

 3              Upon review of Plaintiff’s IFP application (Doc. 7) and prisoner trust account statement

 4   (Doc. 10), the Court finds that Plaintiff has made the showing required by section 1915(a).

 5   Plaintiff is still obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §

 6   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

 7   the preceding month’s income credited to plaintiff’s trust account. The California Department of

 8   Corrections and Rehabilitation is required to send to the Clerk of the Court payments from

 9   Plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing

10   fee is paid in full. 28 U.S.C. § 1915(b)(2). Accordingly, the Court ORDERS:

11         1. The Court’s September 13, 2021, findings and recommendations, (Doc. 9), are

12   VACATED;

13         2. Plaintiff's application to proceed IFP (Doc. 7), is GRANTED.

14         3. The Director of the California Department of Corrections and Rehabilitation or his

15   designee shall collect payments from plaintiff’s prison trust account in an amount equal to

16   20% of the preceding month’s income credited to the prisoner’s trust account and shall

17   forward those payments to the Clerk of the Court each time the amount in the account

18   exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

19   collected and forwarded to the Clerk of the Court. The payments shall be clearly identified

20   by the name and number assigned to this action.
21         4. The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s in

22   forma pauperis application on the California Department of Corrections and Rehabilitation via

23   the court’s electronic case filing system.

24         5.   The Clerk of the Court is directed to serve a copy of this order on the Financial

25   Department, U.S. District Court, Eastern District of California, Sacramento Division.

26   ///
27   ///

28   ///

                                                          2
     Case 1:21-cv-01181-DAD-JLT Document 11 Filed 09/16/21 Page 3 of 3


 1      6. Within 60 days of the date of service of this order, Plaintiff shall submit a certified copy

 2   of his prison trust account statement for the six-month period immediately preceding the filing of

 3   the complaint, if Plaintiff has not already done so.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 15, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
